      Case 2:19-cv-20545 Document 1 Filed 11/20/19 Page 1 of 19 PageID: 1




HALPER SADEH LLP
Zachary Halper, Esq.
36 Kingston Run
North Brunswick, NJ 08902
Tel: (212) 763-0060
Fax: (646) 776-2600
Email: zhalper@halpersadeh.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

  FRANK VISSER,                                      Case No:

            Plaintiff,
                                                     COMPLAINT FOR VIOLATION OF
            v.                                       THE FEDERAL SECURITIES LAWS

   VITAMIN SHOPPE, INC., ALEXANDER                   JURY TRIAL DEMANDED
   W. SMITH, DEBORAH M. DERBY,
   DAVID H. EDWAB, MELVIN L.
   KEATING, GUILLERMO MARMOL,
   HIMANSHU H. SHAH, TIMOTHY J.
   THERIAULT, SING WANG, and SHARON
   M. LEITE,

            Defendants.


       Plaintiff Frank Visser (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                 NATURE OF THE ACTION

       1.        This is an action against Vitamin Shoppe, Inc. (“Vitamin Shoppe” or the

“Company”) and its Board of Directors (the “Board” or the “Individual Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange



                                                1
       Case 2:19-cv-20545 Document 1 Filed 11/20/19 Page 2 of 19 PageID: 2




Act”), 15 U.S.C. §§ 78n(a) and 78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17

C.F.R. § 240.14a-9, in connection with the proposed acquisition (the “Proposed Transaction”) of

Vitamin Shoppe by Franchise Group, Inc. (formerly known as Liberty Tax, Inc.) (“Liberty Tax”)

and Valor Acquisition, LLC (“Merger Sub”).1

                                 JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by the

SEC (17 C.F.R. § 240.14a-9).

       3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as the Company conducts business in this District and

maintains its headquarters in this District.

       5.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                               PARTIES

       6.      Plaintiff is, and has been at all relevant times hereto, an owner of Vitamin Shoppe

common stock.




1
 On September 19, 2019, Liberty Tax, Inc. announced that it had changed its name to Franchise
Group, Inc. as part of an effort to “focus[] on the acquisition of, or investment in, franchise-
oriented or complementary businesses.”

                                                  2
      Case 2:19-cv-20545 Document 1 Filed 11/20/19 Page 3 of 19 PageID: 3




       7.     Defendant Vitamin Shoppe, through its subsidiaries, operates as an omni-channel

specialty retailer and contract manufacturer of nutritional products in the United States and

internationally. Vitamin Shoppe is incorporated in Delaware with principal executive offices

located in Secaucus, New Jersey. The Company’s common stock trades on the New York Stock

Exchange (“NYSE”) under the ticker symbol, “VSI.”

       8.     Defendant Alexander W. Smith (“Smith”) is the Non-Executive Chairman of the

Board of the Company.

       9.     Defendant Deborah M. Derby (“Derby”) is a director of the Company.

       10.    Defendant David H. Edwab (“Edwab”) is a director of the Company.

       11.    Defendant Melvin L. Keating (“Keating”) is a director of the Company. Pursuant

to an April 20, 2018 cooperation agreement between the Board and Vintage Capital Management,

LLC (“Vintage Capital”), the Company agreed to appoint Defendant Keating to the Board (this

cooperation agreement is referred herein to as the “Vintage Capital Cooperation Agreement”).

Vintage Capital and its affiliates own approximately 14.9% of the Company’s outstanding

common stock as of November 5, 2019.

       12.    Defendant Guillermo Marmol (“Marmol”) is a director of the Company.

       13.    Defendant Himanshu H. Shah (“Shah”) is a director of the Company. Defendant

Shah served as founder, President, and Chief Investment Officer of Shah Capital Management,

Inc. (“Shah Capital”) since January 2005, and Managing General Partner of Shah Capital

Opportunity Fund LP since July 2006. Pursuant to an April 20, 2018 cooperation agreement

between the Board and Shah Capital (the “Shah Capital Cooperation Agreement”), the Company

agreed to appoint Defendant Shah to the Board. Shah Capital and its affiliates beneficially own

approximately 17.6% of the Company’s outstanding common stock as of November 5, 2019.



                                              3
         Case 2:19-cv-20545 Document 1 Filed 11/20/19 Page 4 of 19 PageID: 4




         14.   Defendant Timothy J. Theriault (“Theriault”) is a director of the Company.

         15.   Defendant Sing Wang (“Wang”) is a director of the Company. Pursuant to the

Shah Capital Cooperation Agreement, the Company agreed to appoint Defendant Wang to the

Board.

         16.   Defendant Sharon M. Leite (“Leite”) is the Chief Executive Officer (the “CEO”)

of the Company. In July 2018, the Company announced that, in addition to being appointed as

CEO effective August 27, 2018, Defenant Leite would become a member of the Board.

         17.   Defendants Smith, Derby, Edwab, Keating, Marmol, Shah, Theriault, Wang, and

Leite are collectively referred to herein as the “Individual Defendants.”

         18.   Defendants Vitamin Shoppe and the Individual Defendants are collectively referred

to herein as the “Defendants.”

                                 OTHER RELEVANT ENTITIES

         19.   Liberty Tax, through the operations of Liberty Tax Service, Buddy’s Home

Furnishings, Sears Outlet Business, its indirect subsidiaries, franchises and operates a system of

tax preparation, rent-to-own stores and discounted home goods retail locations. Liberty Tax

primarily focused on tax preparation services in the United States and Canada, but is undergoing

a shift in strategic direction, focusing on the acquisition of, or investment in, franchise-oriented or

complementary businesses. Liberty Tax maintains principal executive offices in Virginia Beach,

Virginia.

         20.   Vintage Capital purports to be a “value-oriented, operations-focused, private and

public equity investor specializing in the defense, manufacturing and consumer sectors.” Certain

Vintage Capital affiliates are investors in Liberty Tax and its subsidiaries and certain Vintage

Capital personnel are members of the board of directors of Liberty Tax. Vintage Capital



                                                  4
        Case 2:19-cv-20545 Document 1 Filed 11/20/19 Page 5 of 19 PageID: 5




beneficially owns approximately 14.9% of the Company’s outstanding shares as of November 5,

2019.

                              SUBSTANTIVE ALLEGATIONS

   A. Background of the Company

        21.   Vitamin Shoppe is an omni-channel, specialty retailer of nutritional products.

        22.   Vitamin Shoppe carries a retail assortment, which includes: vitamins, minerals,

specialty supplements, herbs, sports nutrition, homeopathic remedies, green living products, and

beauty aids. In addition to offering products from approximately 700 national brands, Vitamin

Shoppe also carries products under the following brands: The Vitamin Shoppe®, BodyTech®, Body

Tech Elite®, True Athlete®, plnt®, ProBioCare®, and Next Step®.

        23.   Vitamin Shoppe conducts business through its website and more than 750

company-operated retail stores.

   B. Background of the Sales Process Leading up to the Proposed Transaction

        24.   Beginning in 2017, Vitamin Shoppe explored the possibility of entering into a

strategic transaction. Vitamin Shoppe engaged with several potential strategic partners in

2017.These discussions did not result in an acquisition of Vitamin Shoppe.

        25.   On March 9, 2018, Vintage Capital delivered a notice of its intent to nominate a

slate of ten nominees for election as directors at the Company’s 2018 Annual Meeting of

Stockholders (the “2018 Annual Meeting”) in opposition to director nominees recommended by

the Board.

        26.   On March 18, 2018, Vintage Capital entered into a joint filing and solicitation

agreement with Shah Capital pursuant to which Vintage Capital and Shah Capital agreed to form

a “group” for the purpose of seeking representation on the Board at the 2018 Annual Meeting.

        27.   On April 20, 2018, the Company entered into the Vintage Capital Cooperation

                                               5
      Case 2:19-cv-20545 Document 1 Filed 11/20/19 Page 6 of 19 PageID: 6




Agreement and the Shah Capital Cooperation Agreement. Pursuant to the Vintage Capital

Cooperation Agreement, the Company agreed to appoint Defendant Keating to the Board. Pursuant

to the Shah Cooperation Agreement, the Company agreed to appoint Defendant Shah and

Defendant Wang to the Board.

       28.    Nearly a year later, on April 16, 2019, Vintage Capital expressed preliminary

interest in acquiring the Company at a price between $8.00 and $9.00 per share.

       29.    On April 30, 2019, the Board determined that, in light of Vintage Capital’s

ownership of 15% of the Company’s common stock and Shah Capital’s ownership of 18% of the

Company’s common stock, as well as the representation of persons designated by Vintage Capital

and Shah Capital on the Board, that the Board would form a special committee (the “Special

Committee”) to, among other things, review and evaluate the indication of interest from Vintage

Capital and any other strategic transaction involving the Company, and recommend, reject or seek

to modify the terms of a possible transaction, including negotiating the terms thereof. The Board

appointed to the Special Committee those directors who were purportedly neither affiliated with

nor appointed by Vintage Capital or Shah Capital and who were not members of management:

Defendants Derby, Edwab, Marmol, Smith and Theriault.

       30.    On July 3, 2019, Vintage Capital submitted a revised verbal indication of interest

to potentially acquire the Company at $7.00 per share.

       31.    On July 10, 2019, Party D submitted a written non-binding indication of interest

for an all-cash acquisition of the Company at a price between $5.00 and $6.00 per share.

       32.    On July 31, 2019, Liberty Tax submitted an indication of interest for an all-cash

acquisition of the Company at a price of $6.50 per share, with a representative from Liberty Tax

noting that any acquisition of the Company would be effected by Liberty Tax and not Vintage



                                               6
      Case 2:19-cv-20545 Document 1 Filed 11/20/19 Page 7 of 19 PageID: 7




Capital. That same day, Liberty Tax executed a joinder to the Company’s confidentiality

agreement with Vintage Capital.

       33.     Over the course of the next several days, the parties negotiated and exchanged

drafts of a merger agreement. The Company ultimately negotiated a 29-day go-shop period.

       34.     During the go-shop period, at the direction of the Special Committee, the

Company’s financial advisor contacted 73 parties, including 11 strategic and 62 financial parties.

Four of these parties entered into confidentiality agreements with the Company and were granted

access to the electronic data room maintained by the Company.

       35.     On August 29, 2019, representatives of Party H, Party H’s financial advisor and a

potential debt financing source for Party H participated in a meeting with members of the

Company’s senior management and the Company’s financial advisor to discuss the Company’s

business and operations and certain financial projections.

       36.     On September 5, 2019, Party H submitted a proposal to acquire the Company for

$7.25 per share in cash (the “Go-Shop Proposal”).

       37.     On September 9, 2019, the Company “issued a press release disclosing the

existence of the Go-Shop Proposal, in addition to the Special Committee’s determination that

Party H had been designated as an Excluded Party and that the Go-Shop Proposal was reasonably

likely to lead to a Superior Proposal under the Merger Agreement.”

       38.     On September 20, 2019, representatives of Party H’s financial advisor informed

representatives of the Company’s financial advisor that Party H continued to conduct due diligence

and seek committed financing in connection with the Go-Shop Proposal.

       39.     On September 23, 2019, the Company determined to cease negotiations with Party

H as of such date in light of the purported failure of Party H to obtain committed financing.



                                                7
      Case 2:19-cv-20545 Document 1 Filed 11/20/19 Page 8 of 19 PageID: 8




   C. The Proposed Transaction

       40.     On August 8, 2019, Vitamin Shoppe and Liberty Tax issued a press release

announcing that they had entered into a merger agreement whereby Liberty Tax would acquire

Vitamin Shoppe for $6.50 per share. The press release states, in pertinent part:

                    The Vitamin Shoppe® to be Acquired by Liberty Tax

             The Vitamin Shoppe Shareholders to Receive $6.50 Per Share in Cash,
                      Representing 43% Premium to Last Closing Price

            Transaction Will Deliver Long-Term Benefits to The Vitamin Shoppe
         Associates, Customers and Business Partners While Further Positioning The
                     Vitamin Shoppe as a Leader in Health and Wellness

        Transaction Represents Continued Implementation of Liberty Tax Strategy to
                          Acquire Franchise-Centric Businesses

       August 08, 2019 06:30 AM Eastern Daylight Time

       VIRGINIA BEACH, Va. & SECAUCUS, N.J.--(BUSINESS WIRE)--Liberty Tax,
       Inc. (OTC PINK: TAXA) (“Liberty Tax”), the parent company of Liberty Tax
       Service and Buddy’s Home Furnishings, and Vitamin Shoppe, Inc. (NYSE: VSI)
       (“The Vitamin Shoppe”), an omni-channel, specialty retailer of nutritional
       products, today announced that they have entered into a definitive agreement under
       which Liberty Tax will acquire The Vitamin Shoppe in an all cash transaction
       valued at approximately $208 million. The Vitamin Shoppe shareholders will
       receive $6.50 per share, which represents a premium of 43% to its closing share
       price on August 7, 2019, and a premium of approximately 59% to the 30-day
       volume weighted average price for the period ended on August 7, 2019.

       The transaction is expected to be completed in the fourth quarter of 2019, subject
       to approval by The Vitamin Shoppe’s shareholders, expiration or termination of the
       applicable waiting period under the Hart-Scott-Rodino Antitrust Improvements Act
       of 1976, as well as other customary closing conditions.

                                         *       *      *

       Sharon Leite, CEO of The Vitamin Shoppe, stated, “Following a careful and
       disciplined assessment, the board of directors has concluded that the acquisition
       proposal from Liberty Tax maximizes value for our shareholders. The transaction
       also delivers long-term benefits to our associates, customers and business partners.
       It provides an immediate premium to our current shareholders and aligns The
       Vitamin Shoppe with a partner that shares our strategic vision to unlock the further

                                                8
      Case 2:19-cv-20545 Document 1 Filed 11/20/19 Page 9 of 19 PageID: 9




       potential of The Vitamin Shoppe as a leader in health and wellness. We are
       committed to transforming into an agile, customer-first organization that
       differentiates our brand through best-in-class quality, innovation and expertise
       across our products and services.”

       Under the direction of its board of directors, Liberty Tax intends to continue to
       evaluate the acquisition of franchise-oriented or complementary businesses,
       including businesses that are not presently subject to franchising arrangements but
       that have the potential to be franchised in the future. The Vitamin Shoppe
       transaction represents the continued evolution of the business model of Liberty Tax,
       and follows the recent acquisition of Buddy’s Home Furnishings, which was
       completed in July 2019. In recognition of this new strategic focus, Liberty Tax
       previously announced its intention to change its name to Franchise Group, Inc.
       Liberty Tax anticipates that its name change will become effective in the third or
       fourth quarter of 2019.

       Kirkland & Ellis LLP acted as legal counsel to The Vitamin Shoppe and BofA
       Merrill Lynch acted as its financial advisor. Troutman Sanders LLP acted as legal
       counsel to Liberty Tax.

       41.     In connection with the Proposed Transaction, Vintage Fourteen, L.P., an affiliate

of Vintage Capital which held approximately 14.8% of the outstanding shares of Vitamin Shoppe

common stock as of or around August 8, 2019, entered into a voting agreement with the Company

pursuant to which it committed to vote its shares of common stock in favor of the merger.

       42.     On November 12, 2019, Defendants filed with the SEC a Schedule 14A Definitive

Proxy Statement pursuant to Section 14(a) of the Exchange Act (the “Proxy Statement”) in

connection with the Proposed Transaction.

   D. The Proxy Statement Contains Materially False and Misleading Statements and
      Omissions

       43.     The Proxy Statement, which recommends that Vitamin Shoppe shareholders vote

in favor of the Proposed Transaction, omits and/or misrepresents material information concerning:

(i) Vitamin Shoppe’s financial projections; (ii) the financial analyses performed by Vitamin

Shoppe’s financial advisor, BofA Securities, Inc. (“BofA”), in connection with its fairness opinion;

(iii) potential conflicts of interest involving BofA; and (iv) the sales process leading up to the


                                                9
     Case 2:19-cv-20545 Document 1 Filed 11/20/19 Page 10 of 19 PageID: 10




Proposed Transaction.

       44.      The omission of the material information (referenced below) renders the following

sections of the Proxy Statement false and misleading, among others: (i) Background of the Merger;

(ii) Recommendation of the Board of Directors and Reasons for the Merger; (iii) Certain Unaudited

Prospective Financial Information; and (iv) Opinion of Vitamin Shoppe’s Financial Advisor.

       45.      The shareholder vote on the Proposed Transaction is scheduled for December 11,

2019. Unless and until the material misstatements and omissions (referenced below) are remedied,

Vitamin Shoppe shareholders will be forced to make a voting decision on the Proposed

Transaction without full disclosure of all material information. In the event the Proposed

Transaction is consummated, Plaintiff may seek to recover damages resulting from Defendants’

misconduct.

             1. Material Omissions Concerning Vitamin Shoppe’s Financial Projections

       46.      The Proxy Statement omits material information concerning Vitamin Shoppe’s

financial projections.

       47.      The Proxy Statement provides the following:

                [I]n connection with the Merger, the Company’s management prepared
                certain non-public financial projections as to the potential future
                performance of the Company for the years 2019 through 2021 (referred to
                as the “May Projections”), which were provided to the Special Committee
                in May 2019 in connection with their evaluation of the transaction. At the
                direction of the Special Committee, the May Projections were further
                updated by the Company’s management for the years 2019 through 2023
                and in July 2019 were provided to the Special Committee in connection with
                its evaluation of the Merger and to BofA Merrill Lynch in connection with
                its financial analyses, including BofA Merrill Lynch’s financial analyses
                described in the section of this proxy statement captioned “—Opinion of
                Vitamin Shoppe’s Financial Advisor” (referred to as the “July Projections”
                and, together with the May Projections, the “Management Projections”).

       48.      The Proxy Statement, however, fails to disclose the following concerning the



                                               10
     Case 2:19-cv-20545 Document 1 Filed 11/20/19 Page 11 of 19 PageID: 11




Management Projections: (1) all line items used to calculate (i) Gross Margin, (ii) Adjusted Gross

Profits, (iii) Adjusted SG&A, (iv) Adjusted EBIT, and (v) Adjusted EBITDA; and (2) a

reconciliation of all non-GAAP to GAAP metrics.

       49.     When a company discloses non-GAAP financial metrics in a Proxy Statement that

was relied upon by its board in recommending that shareholders exercise their corporate suffrage

rights in a particular manner, the company must also disclose all projections and information

necessary to make the non-GAAP metrics not misleading, and must provide a reconciliation (by

schedule or other clearly understandable method) of the differences between the non-GAAP

financial metrics disclosed or released with the most comparable financial metrics calculated and

presented in accordance with GAAP. 17 C.F.R. § 244.100. The SEC has increased its scrutiny of

a company’s use of non-GAAP financial measures as such measures can be misleading and “crowd

out” more reliable GAAP information.2

       50.     The disclosure of Vitamin Shoppe’s projected financial information is material

because it would provide Vitamin Shoppe shareholders with a basis to project the future financial

performance of Vitamin Shoppe and would allow shareholders to better understand the financial

analyses performed by the Company’s financial advisor in support of its fairness opinion.

Shareholders cannot hope to replicate management’s inside view of the future prospects of the

Company. Without such information, which is uniquely possessed by Vitamin Shoppe and its


2
  Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
speech.html (footnotes omitted) (last visited Nov. 20, 2019) (“And last month, the staff issued
guidance addressing a number of troublesome practices which can make non-GAAP disclosures
misleading: the lack of equal or greater prominence for GAAP measures; exclusion of normal,
recurring cash operating expenses; individually tailored non-GAAP revenues; lack of consistency;
cherry-picking; and the use of cash per share data. I strongly urge companies to carefully consider
this guidance and revisit their approach to non-GAAP disclosures.”).

                                               11
     Case 2:19-cv-20545 Document 1 Filed 11/20/19 Page 12 of 19 PageID: 12




financial advisor, the Company’s shareholders are unable to determine how much weight, if any,

to place on the Company’s financial advisor’s fairness opinion in determining whether to vote for

or against the Proposed Transaction.

       51.      Accordingly, in order to bring the Proxy Statement into compliance with SEC

regulations, as well as to cure the materially misleading nature of the Management Projections,

Defendants must provide a reconciliation table of the aforementioned non-GAAP metrics to their

most comparable GAAP metrics. Defendants must also disclose the line item projections that were

used to calculate these non-GAAP metrics. Such projections are necessary to make the non-GAAP

projections included in the Proxy Statement not misleading.

       52.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Vitamin Shoppe shareholders.

             2. Material Omissions Concerning BofA’s Financial Analyses

       53.      In connection with the Proposed Transaction, the Proxy Statement omits material

information concerning the analyses performed by BofA.

       54.      With respect to BofA’s “Selected Publicly Traded Companies Analysis,” the Proxy

Statement fails to disclose the individual multiples and metrics for the companies observed by

BofA in its analysis, including the EBITDA multiples.

       55.      The Proxy Statement fails to disclose the following concerning BofA’s “Selected

Precedent Transactions Analysis”: (1) the individual multiples and metrics for the companies

observed by BofA in its analysis; (2) the premiums paid in the selected transactions; and (3) the

“transaction values,” as that term is used in the Proxy Statement, as well as all line items to




                                               12
     Case 2:19-cv-20545 Document 1 Filed 11/20/19 Page 13 of 19 PageID: 13




calculate transaction values.3

       56.     The Proxy Statement fails to disclose the following concerning BofA’s

“Discounted Cash Flow Analysis”: (1) the terminal values for the Company; (2) BofA’s basis for

applying exit adjusted EBITDA multiples of 2.5x to 4.0x; (3) the individual inputs and

assumptions underlying the discount rates ranging from 8.5% to 10.5%; and (4) net debt as of June

29, 2019.

       57.     With respect to BofA’s analysis of research analysts’ perspectives on Vitamin

Shoppe, the Proxy Statement fails to disclose: (1) the individual one-year price targets observed;

and (2) the sources thereof.

       58.     The valuation methods, underlying assumptions, and key inputs used by BofA in

rendering its purported fairness opinion must be fairly disclosed to Vitamin Shoppe shareholders.

The description of Vitamin Shoppe’s fairness opinion and analyses, however, fails to include key

inputs and assumptions underlying those analyses. Without the information described above,

Vitamin Shoppe shareholders are unable to fully understand BofA’s fairness opinion and analyses,

and are thus unable to determine how much weight, if any, to place on them in determining whether

to vote for or against the Proposed Transaction. This omitted information, if disclosed, would

significantly alter the total mix of information available to Vitamin Shoppe shareholders.




3
  According to the Proxy Statement, BofA “reviewed transaction values, calculated as the
enterprise value implied for the target company, computed as the aggregate consideration payable
in the selected transaction, plus debt, preferred equity and non-controlling interest (as applicable),
and less cash and cash equivalents and marketable securities (as applicable) of the target company,
as a multiple of the target company’s estimated LTM EBITDA.”


                                                 13
     Case 2:19-cv-20545 Document 1 Filed 11/20/19 Page 14 of 19 PageID: 14




    3. Material Omissions Concerning Potential Conflicts of Interest Involving Vitamin
       Shoppe’s Financial Advisor

        59.      The Proxy Statement omits material information concerning potential conflicts of

interest concerning BofA Merrill Lynch.4

        60.      The Proxy Statement discloses the aggregate revenue that BofA Merrill Lynch

received during the period from August 1, 2017 through July 31, 2019 from (i) Vitamin Shoppe

and/or certain of its affiliates; and (ii) Liberty Tax and certain of its affiliates, including Vintage

Capital and certain of its affiliates and portfolio companies, but fails to disclose any additional fees

BofA Merrill Lynch received in the two-year period leading up to the filing of the Proxy Statement

and the two-year period leading up to the issuance of its August 7, 2019 fairness opinion. See 17

CFR § 229.1015(b)(4).

        61.      Disclosure of a financial advisor’s compensation and potential conflicts of interest

is necessary due to their central role in the evaluation, exploration, selection, and implementation

of strategic alternatives and the rendering of any fairness opinions. Disclosure of a financial

advisor’s potential conflicts of interest may inform shareholders on how much weight to place on

that analysis.

        62.      The omission of the above-referenced information renders the Proxy Statement

materially incomplete and misleading. This information, if disclosed, would significantly alter the

total mix of information available to Vitamin Shoppe shareholders.

    4. Material Omissions Concerning the Sales Process Leading up to the Proposed
       Transaction

        63.      The Proxy Statement omits material information concerning the sales process



4
  The Proxy Statement refers to “BofA Merrill Lynch” as BofA Securities, Inc. and its
predecessor, Merrill Lynch, Pierce, Fenner & Smith, Incorporated.


                                                  14
     Case 2:19-cv-20545 Document 1 Filed 11/20/19 Page 15 of 19 PageID: 15




leading up to the Proposed Transaction.

         64.   According to the Proxy Statement, representatives of BofA contacted 73 parties

during the go-shop period. Four of these parties entered into confidentiality agreements with the

Company and were granted access to an electronic data room maintained by the Company. On

September 5, 2019, during the go-shop period, Party H submitted a proposal to acquire the

Company for $7.25 per share in cash. This represented a $0.75 per share premium to Liberty Tax’s

offer.

         65.   On September 9, 2019, the Company issued a press release disclosing Party H’s

Go-Shop Proposal and announcing the Special Committee’s determination that Party H’s proposal

was reasonably likely to lead to a Superior Proposal under the Merger Agreement.

         66.   On September 20, 2019, the Company’s financial advisor was notified by Party H’s

financial advisor that Party H was continuing to conduct due diligence and seeking committed

financing in connection with the Go-Shop Proposal.

         67.   But on September 23, 2019, the Company determined to “cease negotiations with

Party H . . . in light of the failure of Party H to obtain committed financing[.]”

         68.   The Proxy Statement, however, fails to disclose further details of the Company’s

determination to cease negotiations with Party H, including whether Party H was seeking

committed financing as of September 23, 2019, whether Party H sought additional time to obtain

such financing, and the Board’s specific rationale for ceasing negotiations with Party H instead of

providing Party H with additional time to obtain committed financing.

         69.   The omission of the above-referenced information renders the Proxy Statement

materially incomplete and misleading. This information, if disclosed, would significantly alter the

total mix of information available to Vitamin Shoppe shareholders.



                                                 15
     Case 2:19-cv-20545 Document 1 Filed 11/20/19 Page 16 of 19 PageID: 16




                                          COUNT I
          For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                   Against All Defendants
        49.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        50.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Proxy Statement specified above,

which failed to disclose material facts necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading, in violation of Section 14(a) of

the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

        51.     Each of the Individual Defendants, by virtue of his/her positions within the

Company as officers and/or directors, were aware of the omitted information but failed to disclose

such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

of their names to file and disseminate the Proxy Statement with respect to the Proposed

Transaction. The Defendants were, at minimum, negligent in filing the materially false and

misleading Proxy Statement.

        52.     The false and misleading statements and omissions in the Proxy Statement are

material in that a reasonable shareholder would consider them important in deciding how to vote

on the Proposed Transaction.

        53.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

Act and Rule 14a-9 promulgated thereunder.

        54.     Because of the false and misleading statements and omissions in the Proxy

Statement, Plaintiff is threatened with irreparable harm.



                                                 16
     Case 2:19-cv-20545 Document 1 Filed 11/20/19 Page 17 of 19 PageID: 17




                                            COUNT II
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

       55.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       56.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

as officers and/or directors of the Company and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the Proxy

Statement filed with the SEC, they had the power to and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

false and misleading Proxy Statement.

       57.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected. As officers and/or directors of a publicly owned

company, the Individual Defendants had a duty to disseminate accurate and truthful information

with respect to the Proxy Statement, and to correct promptly any public statements issued by the

Company which were or had become materially false or misleading.

       58.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with and/or had

unlimited access to copies of the Proxy Statement and had the ability to prevent the issuance of



                                                 17
     Case 2:19-cv-20545 Document 1 Filed 11/20/19 Page 18 of 19 PageID: 18




the statements or to cause the statements to be corrected. The Proxy Statement at issue contains

the recommendation of certain Individual Defendants to approve the Proposed Transaction. Thus,

the Individual Defendants were directly involved in the making of the Proxy Statement.

       59.     In addition, as the Proxy Statement sets forth at length, and as described herein,

certain Individual Defendants were involved in negotiating, reviewing, and approving the

Proposed Transaction. The Proxy Statement purports to describe the various issues and

information that they reviewed and considered—descriptions which had input from the Individual

Defendants.

       60.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       61.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

material information identified above to Company shareholders;




                                               18
     Case 2:19-cv-20545 Document 1 Filed 11/20/19 Page 19 of 19 PageID: 19




       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

and Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expert fees; and

       E.      Granting such other and further relief as the Court may deem just and proper.

                                    JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.



Dated: November 20, 2019                            Respectfully submitted,

                                                    HALPER SADEH LLP

                                                    /s/Zachary Halper
                                                    Zachary Halper, Esq.
                                                    36 Kingston Run
                                                    North Brunswick, NJ 08902
                                                    Telephone: (212) 763-0060
                                                    Facsimile: (646) 776-2600
                                                    Email: zhalper@halpersadeh.com

                                                    Daniel Sadeh, Esq. (pro hac vice application
                                                    forthcoming)
                                                    375 Park Avenue, Suite 2607
                                                    New York, NY 10152
                                                    Telephone: (212) 763-0060
                                                    Facsimile: (646) 776-2600
                                                    Email: sadeh@halpersadeh.com

                                                    Counsel for Plaintiff




                                               19
